UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5270 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Mark N. Jacobs, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 02/28/2009 The following N-CSR relates only to Dreyfus Premier Core Equity Fund, a series of the Registrant, and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for these series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Core Equity Fund SEMIANNUAL REPORT February 28, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 28 Information About the Review and Approval of the Funds Investment Management Agreement FOR MORE INFORMATION Back Cover The Fund Dreyfus Core Equity Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Core Equity Fund, covering the six-month period from September 1, 2008, through February 28, 2009. The reporting period was extremely challenging for investors.The U.S. economy has continued to weaken amid plunging housing prices, rising unemployment and tight credit conditions. Meanwhile, the worst financial crisis of our generation has driven major financial institutions and automobile manufacturers to the brink of bankruptcy. Although government and monetary authorities have responded aggressively with massive bailouts, liquidity injections and stimulus programs, several major stock indices have shed more than half their value since peaking in the fall of 2007.The steep decline in equity markets has been broad-based, with stocks across all capitalization ranges and economic sectors losing considerable value. We so far have seen no signs of imminent improvement in the economic climate, but the financial markets appear to have priced in investors generally low expectations. In previous recessions, the markets have tended to anticipate economic rebounds before they occur, leading to major market rallies when few expected them.That is why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation March 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2008, through February 28, 2009, as provided by Fayez Sarofim, of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance For the six-month period ended February 28,2009,Dreyfus Core Equity Funds Class A shares produced a total return of 36.88%, Class B shares returned 37.07%, Class C shares returned 37.09% and Class I shares returned 36.83%. 1 For the same period, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a 41.79% total return. 2 The reporting period was highly challenging for large-cap stocks, as a global economic slowdown and an intensifying financial crisis fueled negative returns in every economic sector of the S&P 500 Index.The fund produced better results than its benchmark, mainly due to our longstanding focus on high-quality companies and an effective sector allocation strategy. The Funds Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in common stocks of U.S. and foreign companies with market capitalizations exceeding $5 billion at the time of purchase, including multinational companies. In choosing stocks, the fund first identifies economic sectors that it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have dominant positions in their industries and that have demonstrated sustained patterns of profitability, strong balance sheets, and expanding global presence and the potential to achieve predictable, above-average earnings growth. The fund is also alert to companies which it considers undervalued in terms of current earnings, assets or growth prospects. The fund employs a buy-and-hold investment strategy, which generally has resulted in an annual portfolio turnover of below 15%. 3 As a result, the fund invests for long-term growth rather than short-term profits. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Extreme Volatility Roiled the Financial Markets Stocks tumbled during the reporting period, producing losses for the S&P 500 Index that have not been seen since the early 1930s.The bear market was triggered by the intensification of a credit crisis that escalated in September 2008 with the failures of several major financial institutions. These developments exacerbated an ongoing economic slowdown, as lenders grew reluctant to extend credit, causing consumer spending and business investment to decline sharply. In late November, it was officially confirmed that the U.S. economy has been mired in recession since December 2007. Not surprisingly, financial stocks generally posted greater losses than any of the S&P 500 Indexs other economic sectors. The industrials and consumer discretionary areas also were among the more severely affected areas,as were producers of energy and basic materials.Traditionally defensive areas, such as the health care and consumer staples sectors, generally posted more mild losses. Avoiding Troubled Financial Companies The funds focus on quality sheltered it from the full brunt of the bear market. Our security selection and sector allocation strategies were particularly effective relative to the benchmark in the financials sector,where we maintained a substantially underweighted position and were early in eliminating holdings of some of the financial giants at the epicenter of the crisis, including Citigroup and Ameriprise, and reducing positions in others, such as Bank of America and American Express. During the reporting period, the fund did not own the troubled financial institutions American International Group, Merrill Lynch or Lehman Brothers. Although the energy sector was severely affected by plunging commodity prices over the reporting period, the fund achieved relatively strong results from integrated energy producers Exxon Mobil, Chevron and ConocoPhillips, which held up better than most oil services and exploration-and-production specialists. We established a substantially overweighted position in the better performing consumer staples sector, where strong stock selections helped the fund participate in relative strength among companies with positive cash flows, low debt levels and 4 steady customer demand. Some of the funds better performers included Anheuser-Busch, Wal-Mart Stores and McDonalds. Other consumer staples holdings declined more modestly than market averages, including Philip Morris International, Altria Group and Coca-Cola. Anheuser-Busch was sold during the reporting period. Of course, the fund also held its share of disappointments. Industrial giant General Electric suffered due to its exposure to the credit markets and slowing economy, and the fund maintained underweighted exposure to health care companies and held no stocks in the telecommunications sector, which held up better than market averages. Economic Weakness Likely to Persist The U.S. economy has weakened, the financial crisis has persisted and stock prices have continued to fall through the reporting periods end. Consequently, we have maintained the funds generally defensive investment posture in anticipation of heightened volatility over the foreseeable future. Still, we remain optimistic over the longer term. Lower energy prices and a stimulus package from the federal government may put more cash in consumers pockets later in the year, while low interest rates could help reduce business costs. Therefore, we have remained invested in fundamentally strong, large-cap companies that, in our analysis, could be among the first to rebound in an eventual market recovery. March 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by Fayez Sarofim & Co., the funds sub-investment adviser, pursuant to an undertaking in effect through January 1, 2011. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 Portfolio turnover rates are subject to change. Portfolio turnover rates alone do not automatically result in high or low distribution levels.There can be no guarantee that the fund will generate any specific level of distributions annually. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Core Equity Fund from September 1, 2008 to February 28, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended February 28, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 5.06 $ 8.08 $ 8.08 $ 4.05 Ending value (after expenses) $631.20 $629.30 $629.10 $631.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended February 28, 2009 Class A Class B Class C Class I Expenses paid per $1,000  $ 6.26 $ 9.99 $ 9.99 $ 5.01 Ending value (after expenses) $1,018.60 $1,014.88 $1,014.88 $1,019.84  Expenses are equal to the funds annualized expense ratio of 1.25% for Class A, 2.00% for Class B, 2.00% Class C and 1.00% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS February 28, 2009 (Unaudited) Common Stocks92.6% Shares Value ($) Consumer Discretionary15.6% McDonalds 40,000 2,090,000 McGraw-Hill Cos. 78,500 1,548,805 News, Cl. A 185,200 1,029,712 Philip Morris International 160,000 5,355,200 Procter & Gamble 102,000 4,913,340 Target 45,000 1,273,950 Consumer Staples22.2% Altria Group 160,000 2,470,400 Coca-Cola 150,000 6,127,500 Estee Lauder, Cl. A 29,000 656,850 Nestle, ADR 150,125 4,880,564 PepsiCo 80,000 3,851,200 Wal-Mart Stores 35,000 1,723,400 Walgreen 135,000 3,221,100 Whole Foods Market 15,000 a,b 182,250 Energy24.0% Chevron 84,000 5,099,640 ConocoPhillips 70,000 2,614,500 Exxon Mobil 145,560 9,883,524 Halliburton 50,000 815,500 Occidental Petroleum 40,000 2,074,800 Patriot Coal 2,400 a,b 8,760 Peabody Energy 12,000 284,040 Royal Dutch Shell, ADR 50,000 2,198,500 Total, ADR 25,000 1,180,000 Transocean 12,243 b 731,764 Financial2.8% American Express 32,500 391,950 Bank of America 95,000 375,250 HSBC Holdings, ADR 35,000 a 1,218,000 JPMorgan Chase & Co. 40,500 925,425 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care8.8% Abbott Laboratories Johnson & Johnson Medtronic Merck & Co. Industrials6.3% Caterpillar Emerson Electric General Dynamics General Electric United Technologies Information Technology11.0% Apple 14,000 b Automatic Data Processing Cisco Systems 100,000 b Intel Microsoft QUALCOMM Texas Instruments Materials1.9% Freeport-McMoRan Copper & Gold Praxair Rio Tinto, ADR 1,000 a Total Common Stocks (cost $114,929,689) Other Investment7.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,325,000) 7,325,000 c 8 Investment of Cash Collateral for Securities Loaned1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,471,302) 1,471,302 c Total Investments (cost $123,725,991) 101.1% Liabilities, Less Cash and Receivables (1.1%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan. At February 28, 2009, the total market value of the funds securities on loan is $1,359,909 and the total market value of the collateral held by the fund is $1,471,302. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Energy 24.0 Money Market Investments 8.5 Consumer Staples 22.2 Industrials 6.3 Consumer Discretionary 15.6 Financial 2.8 Information Technology 11.0 Materials 1.9 Health Care 8.8  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES February 28, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,359,909)Note 1(b): Unaffiliated issuers Affiliated issuers Cash Dividends and interest receivable Receivable for shares of Capital Stock subscribed Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) Liability for securities on loanNote 1(b) Payable for shares of Capital Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended February 28, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $14,612 foreign taxes withheld at source): Unaffiliated issuers 1,932,124 Affiliated issuers 7,634 Income from securities lending 8,378 Total Income Expenses: Management feeNote 3(a) 682,864 Distribution and service feesNote 3(b) 401,902 Directors fees and expensesNote 3(a) 4,694 Loan commitment feesNote 2 2,458 Interest expenseNote 2 155 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (61,988) LessDirectors fees reimbursed by the ManagerNote 3(a) (4,694) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (1,701,437) Net unrealized appreciation (depreciation) on investments (58,731,066) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended February 28, 2009 Year Ended (Unaudited) a August 31, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares Net realized gain on investments: Class A Shares  Class B Shares  Class C Shares  Class I Shares  Class T Shares  Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Class I Shares Class T Shares 12 Six Months Ended February 28, 2009 Year Ended (Unaudited) a August 31, 2008 Capital Stock Transactions ($) (continued): Dividends reinvested: Class A Shares 616,759 1,462,847 Class B Shares 5,904 384,578 Class C Shares 108,921 554,976 Class I Shares 1,698 2,728 Class T Shares 10,794 57,889 Cost of shares redeemed: Class A Shares (10,254,136) (20,100,069) Class B Shares (6,682,507) (11,246,874) Class C Shares (8,611,710) (16,803,154) Class I Shares (10,892) (27,280) Class T Shares (1,306,278) (1,562,665) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 161,532,441 202,947,751 End of Period Undistributed investment incomenet 737,596 916,444 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended February 28, 2009 Year Ended (Unaudited) a August 31, 2008 Capital Share Transactions: Class A b,c Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B b Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class I Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class T c Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective close of business on February 4, 2009, the fund no longer offers Class T shares. b During the period ended February 28, 2009, 197,972 Class B shares representing $2,479,208 were automatically converted to 195,403 Class A shares and during the period ended August 31, 2008, 100,671 Class B shares representing $1,610,683 were automatically converted to 99,003 Class A shares. c On the close of business on February 4, 2009, 110,593 Class T shares representing $998,745 were automatically converted to 91,712 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended February 28, 2009 Year Ended August 31, Class A Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 15.81 17.56 15.94 14.81 13.95 12.91 Investment Operations: Investment incomenet a .11 .20 .18 .17 .20 .10 Net realized and unrealized gain (loss) on investments (5.92) (1.54) 1.63 1.08 .82 1.02 Total from Investment Operations (5.81) (1.34) 1.81 1.25 1.02 1.12 Distributions: Dividends from investment incomenet (.17) (.21) (.19) (.12) (.16) (.08) Dividends from net realized gain on investments  (.20)     Total Distributions (.17) (.41) (.19) (.12) (.16) (.08) Net asset value, end of period 9.83 15.81 17.56 15.94 14.81 13.95 Total Return (%) b (36.88) c (7.86) 11.39 8.45 7.35 8.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.36 d 1.36 1.35 1.36 1.35 1.35 Ratio of net expenses to average net assets 1.25 d 1.25 1.25 1.30 1.35 1.35 Ratio of net investment income to average net assets 1.89 d 1.19 1.07 1.13 1.39 .72 Portfolio Turnover Rate .61 c 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 49,929 73,223 87,341 85,054 95,660 102,518 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2009 Year Ended August 31, Class B Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a (.00) b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments      Total Distributions Net asset value, end of period Total Return (%) c d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e Ratio of net expenses to average net assets e Ratio of net investment income (loss) to average net assets e Portfolio Turnover Rate d Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended February 28, 2009 Year Ended August 31, Class C Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 15.49 17.21 15.64 14.61 13.76 12.77 Investment Operations: Investment income (loss)net a .07 .07 .05 .06 .09 (.00) b Net realized and unrealized gain (loss) on investments (5.81) (1.51) 1.59 1.05 .81 1.01 Total from Investment Operations (5.74) (1.44) 1.64 1.11 .90 1.01 Distributions: Dividends from investment incomenet (.06) (.08) (.07) (.08) (.05) (.02) Dividends from net realized gain on investments  (.20)     Total Distributions (.06) (.28) (.07) (.08) (.05) (.02) Net asset value, end of period 9.69 15.49 17.21 15.64 14.61 13.76 Total Return (%) c (37.09) d (8.59) 10.60 7.60 6.58 7.88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.11 e 2.11 2.10 2.11 2.10 2.10 Ratio of net expenses to average net assets 2.00 e 2.00 2.00 2.05 2.10 2.10 Ratio of net investment income (loss) to average net assets 1.14 e .45 .32 .38 .63 (.03) Portfolio Turnover Rate .61 d 8.27 5.10 .88 3.89 2.21 Net Assets, end of period ($ x 1,000) 44,424 63,332 75,646 64,230 72,062 73,690 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended February 28, 2009 Year Ended August 31, Class I Shares (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments      Total Distributions Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d Ratio of net investment income to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) 82 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Core Equity Fund (the fund) is a separate diversified series of The Dreyfus/Laurel Funds, Inc. (the Company) which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The funds investment objective is to achieve long-term capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the funds sub-investment adviser. At a meeting of the funds Board of Directors held on July 24, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier Core Equity Fund to Dreyfus Core Equity Fund. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class B, Class C and Class I. Class A, Class B and Class C shares are sold primarily to retail investors through financial intermediaries and bear a distribution fee and/or service fee. Class A shares are sold with a front-end sales charge. Class B and Class C shares are subject to a contingent deferred sales charge (CDSC). Class B shares automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class I shares are sold primarily to bank trust departments and other financial service providers, including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, acting on behalf of customers having a qualified trust or investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front end The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) sales charge or CDSC. Each class of shares has identical rights and privileges, except with respect to distribution and service fees and voting rights on matters affecting a single class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Effective December 3, 2008, investments for new accounts were no longer permitted in ClassT of the fund, except that participants in certain group retirement plans were able to open a new account in Class T of the fund, provided that the fund was established as an investment option under the plans before December 3, 2008. On February 4, 2009, the fund issued to each holder of its Class T shares, in exchange for said shares, Class A shares of the fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class T shares. Subsequent investments in the funds Class A shares made by prior holders of the funds Class T shares who received Class A shares of the fund in exchange for their Class T shares are subject to the front-end sales load schedule that was in effect for Class T shares at the time of the exchange. Otherwise, all other Class A share attributes will be in effect. Effective close of business on February 4, 2009, the fund no longer offers Class T shares. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valu- 20 ation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities 0 Other Financial Instruments  0 0 0 0 Liabilities ($) Other Financial Instruments  0 0 0 0  Other financial instruments include derivative instruments such as futures, forward currency exchange contracts, swap contracts and any options contracts. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
